DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted April 12, 2021 was filed after the mailing date of previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of request for continued examination with claim amendment on June 29, 2021. Claim 18 has been amended. Claims 1-3, 5, 8-11, 14-18, 20, 21, 24-26 and 29-30 are currently pending. This communication is considered fully responsive and sets forth below.
Response to Remarks/Arguments
4.	Claims Objections: in the Response, filed June 29, 2021, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.


Allowable Subject Matter
6.	Claims 1-3, 5, 8-11, 14-18, 20, 21, 24-26 and 29-30 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Muruganathan et al. (US 2019/0372641) and Cao et al. (US 2016/0088495) are generally directed to various aspects of transmitting channel state information reference signals (CSI-RS), including transmitting, to the wireless device, an indication of the subset of PRBs that the wireless device should use to measure CSI-RS, transmitting CSI-RS on the indicated subset of PRBs, wherein the indication of the subset of PRBs that the wireless device should use to measure CSI-RS comprises a density value and a comb offset; a heterogeneous network deployment that includes a macro base station and one or more low power nodes, wherein a geometry indicator signal is transmitted to facilitate the determination of geometry or location at a user equipment. 
However, in consideration of submitting the request for continued examination with claim amendment on June 29, 2021, information disclosure statements filed April 12, 2021, and further search, no prior art reference or a combination of prior art 
“constructing, at a base station, a reference signal comprising a plurality of reference signal patterns, wherein the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink,” and “wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users,” as specified in claim 1.
Similar limitations are included in claim 25.
“receiving, at a user equipment from a base station, a reference signal comprising a plurality of reference signal patterns, wherein the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink,” and “wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users,” as specified in claim 14.
Similar limitations are included in claim 26.
Dependent claims 2-3, 5, 8-11, 15-18, 20, 21, 24, and 29-30 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473